Exhibit 10.12H

 

EIGHTH AMENDMENT TO LEASE

 

THIS EIGHTH AMENDMENT TO LEASE (this “Amendment”) is entered into as of
February 1, 2013 by and between CIM/OAKLAND CENTER 21, LP, a Delaware limited
partnership (“Landlord”), and PANDORA MEDIA, INC., a Delaware corporation
(“Tenant”), with reference to the following facts:

 

R E C I T A L S

 

A.                                    Landlord and Tenant (previously referred
to as Pandora Media, Inc., a California corporation), entered into that certain
Office Lease dated as of July 23, 2009, as amended by that certain First
Amendment to Lease dated as of April 13, 2010 (the “First Amendment”), that
certain Second Amendment to Lease dated June 16, 2010 (the “Second Amendment”),
that certain Third Amendment to Lease dated as of December 15, 2010 (the “Third
Amendment”), that certain Fourth Amendment to Lease dated March 10, 2011 (the
“Fourth Amendment”), that certain Fifth Amendment to Lease dated July 1, 2011
(the “Fifth Amendment”), that certain Sixth Amendment to Lease dated
September 27, 2011 (the “Sixth Amendment”), and that certain Seventh Amendment
to Lease dated July 12, 2012 (the “Seventh Amendment”); collectively, as
amended, the “Lease”), pursuant to which Tenant leases certain premises (the
“Premises”) consisting of 74,089 rentable square feet on the sixth (6th),
fifteenth (15th) floor and sixteenth (16th) floors of the Building located 2101
Webster Street, Oakland, California (the “2101 Webster Building”), which is part
of the office project known as “Center 21” comprised of (i) the 2101 Webster
Building, (ii) the building located at 2100 Franklin Street, Oakland, California
(the “2100 Franklin Building”; and together with the 2101 Webster Building the
“Buildings”), (iii) a subterranean parking garage underneath the Buildings, and
(iv) a multi-story parking structure located at 2353 Webster Street
(collectively, the “Project”).

 

B.                                    Tenant intends to license Suite 1850,
consisting of 3,097 rentable square feet, on the eighteenth (18th) floor of the
2100 Franklin Building on a temporary basis (the “License Space”), and Landlord
has agreed to such license, subject to the terms and conditions of this
Amendment.

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Landlord and Tenant hereby agree as follows (capitalized terms
used but not defined herein shall have the meaning given them in the Lease):

 

A G R E E M E N T

 

1.                                      Incorporation of Recitals.  Recitals A
and B above are incorporated herein by reference.

 

2.                                      The License.  Upon full execution and
delivery of this Amendment, Landlord hereby grants to Tenant a license to use
the License Space for a period of two (2) months, commencing February 1, 2013,
and expiring on March 31, 2013 (the “License Term”), solely for office storage
and other office related uses (the “Use”).  Except as set forth in this
Amendment, the License Space and Tenant’s Use thereof shall be subject to the
terms of the Lease.  Tenant accepts the License Space in its currently existing,
“as-is” condition, and acknowledges that

 

--------------------------------------------------------------------------------


 

Landlord shall have no obligation to make any improvements or modifications
whatsoever to the License Space.  The presence of any personal property in the
License Space shall be at the sole risk of Tenant and Landlord shall not be
liable for damage thereto or theft, misappropriation or loss thereof.  During
the Term, Tenant shall pay $1,000.00 per month as a fee to Landlord for its Use
of the License Space.  The license granted herein is personal to Tenant and
shall not assigned or transferred.

 

3.                                      Brokers.  Landlord and Tenant each
warrant and represent to the other that it has not employed or dealt with any
real estate broker or finder in connection with this Amendment, and that it
knows of no real estate broker, agent or finder who is or might be entitled to a
commission or fee in connection with this Amendment.  Landlord and Tenant each
agree to indemnify, defend and hold the other harmless from and against any and
all claims demands, losses, liabilities, lawsuits, judgments, and costs and
expenses (including without limitation reasonable attorneys’ fees) with respect
to any leasing commission or equivalent compensation alleged to be owing on
account of any dealings with any real estate broker or agent other than Brokers
occurring by, through, or under the indemnifying party in connection with this
Amendment.

 

4.                                      Status of Lease; Ratification.  Except
as amended by this Amendment, the Lease remains unchanged, as amended by this
Amendment.  Tenant hereby ratifies the Lease, as amended hereby, in full force
and effect, and agrees to remain subject to all of Tenant’s obligations
thereunder.

 

5.                                      Counterparts.  This Amendment may be
executed in several counterparts, each of which may be deemed an original, but
all of which together shall constitute one and the same Amendment.  In addition,
properly executed, authorized signatures may be transmitted via facsimile and
upon receipt shall constitute an original signature.

 

6.                                      Entire Agreement.  There are no oral or
written agreements or representations between the parties hereto affecting the
Lease not contained in the Lease or this Amendment.  The Lease, as amended,
supersedes and cancels any and all previous negotiations, arrangements,
representations, brochures, displays, projections, estimates, agreements, and
understandings, if any, made by, to, or between Landlord and Tenant and their
respective agents and employees with respect to the subject matter thereof, and
none shall be used to interpret, construe, supplement or contradict the Lease,
including any and all amendments thereto.  The Lease, and all amendments
thereto, shall be considered to be the only agreement between the parties hereto
and their representatives and agents.  To be effective and binding on Landlord
and Tenant, any amendment, revision, change or modification to the provisions of
the Lease must be in writing and executed by both parties.

 

—Signatures Next Page—

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have entered into this Amendment as of
the date first set forth above.

 

 

 

“Tenant”:

 

 

 

 

 

PANDORA MEDIA, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

 

 

 

“Landlord”:

 

 

 

 

 

CIM/OAKLAND CENTER 21, LP,

 

a Delaware limited partnership

 

 

 

 

 

 

By:

CIM/Oakland Office Properties GP, LLC,

 

 

its general partner

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Its:

 

3

--------------------------------------------------------------------------------